UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  October 31, 2011 Item 1: Reports to Shareholders Annual Report | October 31, 2011 Vanguard Municipal Bond Funds Vanguard Tax-Exempt Money Market Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Vanguard High-Yield Tax-Exempt Fund > For the 12 months ended October 31, 2011, Vanguard Tax-Exempt Money Market Fund returned 0.09%, as the Federal Reserve extended its low-interest-rate policy for short-term assets until at least 2013. > Total returns for Vanguard’s municipal bond funds ranged from 0.92% for Investor Shares of the Short-Term Tax-Exempt Fund to 3.43% for Admiral Shares of the Intermediate-Term Tax-Exempt Fund. > Governments at both the state and local levels continued to take a hard look at their cost structures as they wrestled with reduced revenue and increased demand for support services as a consequence of the recession. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 6 Tax-Exempt Money Market Fund 8 Short-Term Tax-Exempt Fund 35 Limited-Term Tax-Exempt Fund 42 Intermediate-Term Tax-Exempt Fund 50 Long-Term Tax-Exempt Fund 57 High-Yield Tax-Exempt Fund 64 About Your Fund’s Expenses 72 Glossary 74 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Taxable- Ticker Total Income Capital Equivalent Vanguard Tax-Exempt Fund Symbol Returns Return Return Yield 1 Yield 2 Money Market VMSXX 0.09% 0.09% 0.00% 0.02% 0.03% Short-Term Investor Shares VWSTX 0.92 1.23 –0.31 0.51 0.78 Admiral TM Shares 3 VWSUX 1.00 1.31 –0.31 0.59 0.91 Limited-Term Investor Shares VMLTX 1.53 2.25 –0.72 1.04 1.60 Admiral Shares 3 VMLUX 1.61 2.33 –0.72 1.12 1.72 Intermediate-Term Investor Shares VWITX 3.35 3.71 –0.36 2.55 3.92 Admiral Shares 3 VWIUX 3.43 3.79 –0.36 2.63 4.05 Long-Term Investor Shares VWLTX 3.29 4.36 –1.07 3.23 4.97 Admiral Shares 3 VWLUX 3.37 4.44 –1.07 3.31 5.09 High-Yield Investor Shares VWAHX 3.26 4.57 –1.31 3.70 5.69 Admiral Shares 3 VWALX 3.34 4.65 –1.31 3.78 5.82 Your Fund’s Performance at a Glance October 31, 2010–October 31, 2011 Distributions Per Share Starting Ending Income Capital Vanguard Tax-Exempt Fund Share Price Share Price Dividends Gains Money Market $1.00 $1.00 $0.001 $0.000 Short-Term Investor Shares 15.95 15.90 0.196 0.000 Admiral Shares 15.95 15.90 0.209 0.000 Limited-Term Investor Shares 11.15 11.07 0.247 0.000 Admiral Shares 11.15 11.07 0.256 0.000 Intermediate-Term Investor Shares 13.80 13.75 0.494 0.000 Admiral Shares 13.80 13.75 0.505 0.000 Long-Term Investor Shares 11.25 11.13 0.468 0.000 Admiral Shares 11.25 11.13 0.477 0.000 High-Yield Investor Shares 10.67 10.53 0.465 0.000 Admiral Shares 10.67 10.53 0.473 0.000 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 35%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The municipal bond market regained its footing after experiencing turbulence in the opening three months of the fiscal year ended October 31, 2011. All of the Vanguard Municipal Bond Funds produced positive returns for the 12 months, as high levels of income offset price declines. The returns for all but one of the funds exceeded the average returns of competing funds. As I noted in my semiannual report to you six months ago, a confluence of negative events influenced the municipal bond market at the start of the year. Especially prominent were concerns that the fiscal straits of state and local governments might lead to large-scale defaults. Thankfully, that hasn’t happened—and in our view isn’t likely to—although the muni market is likely to continue to struggle for some time. State and local governments typically recover more slowly than the broader economy after a national slump, and in this instance they are coping with a fiscal body blow from the worst recession since the Great Depression. There are some hopeful signs for the sector. Governments are closely reexamining their cost structures. Tax revenue has continued to recover, although receipts are far from adequate. The low levels of interest rates has made it more affordable for state and local governments to borrow even as they more carefully chose which projects to finance given their restricted budgets. Of course, in assessing the health of bond issuers, there is no substitute for the constant review and analysis of issuers’ finances that is provided by our staff of highly experienced credit analysts. By the end of the fiscal year, SEC yields for the Vanguard Municipal Bond Funds were at about the same level as where they began, but only after rising significantly earlier in the year in response to market strains. The yield of the Tax-Exempt Money Market Fund continued to be affected by the Federal Reserve’s decision to keep its target for short-term interest rates near zero, a policy that has pushed money market fund yields (taxable and tax-exempt) to record lows. In August, the Fed said it planned to maintain that level until at least mid-2013. Market Barometer Average Annual Total Returns Periods Ended October 31, 2011 One Year Three Years Five Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.00% 8.87% 6.41% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.78 8.31 4.80 Citigroup 3-Month Treasury Bill Index 0.10 0.15 1.53 Stocks Russell 1000 Index (Large-caps) 8.01% 12.22% 0.54% Russell 2000 Index (Small-caps) 6.71 12.87 0.68 Dow Jones U.S. Total Stock Market Index 7.67 12.58 0.90 MSCI All Country World Index ex USA (International) –4.66 12.92 –0.37 CPI Consumer Price Index 3.53% 1.49% 2.33% 2 Unsteady yields reflected fast-changing sentiment Taxable bonds produced strong returns during the 12 months, and municipal bonds turned in solid but unspectacular results. The yield of the 10-year U.S. Treasury note—a benchmark for longer- term interest rates—began the period at 2.61%. Yields drifted higher (and prices lower) as the economic expansion seemed to gather steam, then fluttered lower to close the period at 2.17%. The decline in Treasury yields (and rise in prices) was driven by Europe’s sovereign-debt dramas, underwhelming economic reports, and a flight to safety that was prompted, paradoxically, by a credit-rating agency’s decision to downgrade U.S. government debt. Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken. Taxable investment-grade bonds returned 5.00% for the full 12 months. It’s important to note, of course, that as yields decline, the opportunity for similarly strong returns diminishes. The broad municipal market returned 3.78%. A positive finish to an anxious 12 months U.S. stock indexes ended the 12 months with solid returns, though the gains were shadowed by anxiety in a volatile period. This turbulence was so pronounced, in fact, that a one-month change in the start date would have yielded a very different perspective on performance. For the 12 months through October 31, the broad U.S. stock market returned 7.67%. For the 12 months ended September 30, however, the return was a mere 0.31%. Volatility has been a theme in international markets, too. International stock markets returned a combined –4.66% as stock prices retreated in Europe. Prices also fell in the Pacific region’s developed economies and emerging markets, where growth has moderated. After a difficult start, municipal bonds rallied The sharp change in the market for municipal bonds during the fiscal year can be seen by looking at its performance during the first fiscal quarter, from November 2010 to January 2011, and since then. The Barclays Capital Municipal Bond Index declined about 5% during the beginning three months. This was attributed to, among other possibilities, fears of widespread muni bond defaults, a rallying stock market, signs of a strengthening economy, rising interest rates, and the expiration of a popular subsidized taxable muni bond program. Even though the municipal market rose by almost 9% in the succeeding nine months, it couldn’t entirely shake off the earlier results and returned about 4% for the full fiscal year. During this period, the Vanguard funds continued their strategy of investing in higher-quality municipal bonds, concentrating on essential-service bonds (because of their relatively stable revenue streams from, for example, electric, water, and sewer facilities). The funds’ advisor—Vanguard Fixed Income Group—also selectively focused on investments in attractive sectors, such as health care. The accompanying Advisor’s Report provides additional details about its tactics during the year. At the shortest end of the yield curve, the Tax-Exempt Money Market Fund had a marginally positive return for the year, a consequence of the Fed’s policy of keeping the shortest-term interest rates low in an attempt to stimulate the economy. The average return of competing funds was 0%. The Short-Term Tax-Exempt Fund, which holds bonds with an average maturity of 1–2 years, was affected by the anchoring effect on short-term rates of the Fed’s policy. The fund returned 0.92%, slightly behind the average return of competing funds, largely because of its shorter duration, a gauge of interest rate sensitivity. (All returns are for Investor Shares.) Because bond prices and interest rates move in opposite directions, shorter-duration funds can lag longer-duration funds during periods of declining interest rates. The Limited-Term Tax-Exempt Fund, which focuses on bonds with somewhat longer maturities, edged out competitors with a return of 1.53%. As with the Short-Term Fund, the Limited-Term Fund’s relatively shorter duration detracted from results. But the fund benefited from its higher-quality orientation, not only during the opening months of the period but later in the year as Europe’s debt problems and the Treasury bond downgrade weighed on the market. The Intermediate-Term Tax-Exempt Fund returned 3.35%, and the Long-Term Tax-Exempt Fund returned 3.29%, both outpacing their peer groups. The two funds benefited from declining longer-term interest rates (and rising long-term bond prices), which followed yet another Federal Reserve economic-stimulus policy. The policy, announced in September and known as Operation Twist, involves Fed purchases of long-term Treasury bonds. 3 The solid performance of the High-Yield Tax-Exempt Fund reflected the fund’s relatively high-quality orientation, which mandates that at least 80% of its assets be committed to investment-grade bonds. Investors typically favor higher-quality bonds during periods of heightened uncertainty, boosting their prices. That’s what happened in August, as fears of sovereign-debt defaults in Europe ratcheted up, Congress seemed to be gridlocked on the issue of raising the U.S. debt ceiling, and Standard & Poor’s downgraded U.S. bonds a notch. In this environment, the fund returned 3.26% for the year, double the average return of competitors. By October, the market’s dynamics had changed as stocks rallied after months of decline, at the expense of bonds. In the muni bond sector, bond issuance picked up somewhat after a slower-than-expected year. Supply, which included a particularly large issue of California bonds, exceeded demand, pushing prices down. Nevertheless, the Vanguard funds ended the fiscal year on a positive note. And yields, which had climbed (as bond prices fell) in response to the opening months’ worries, steadily slid back during the year to about where they had started. A long-term view shows skillful management at work Given the unpredictable twists and turns that characterize the performance of the market in the short run, we think it’s always helpful to look at a fund’s results over the longer term. On that score, it’s gratifying to show that the average annual returns of the Vanguard tax-exempt bond funds have exceeded those of their peer groups over the ten years ended October 31. The funds have benefited from their high-quality orientation and low costs. Especially important has been the skill of the funds’ advisor, the Fixed Income Group, which includes not only the portfolio managers and traders but also a team of seasoned credit analysts. Investors have become wiser, but basic principles don’t change The turbulent municipal bond market at the start of the fiscal year had a positive side. Many investors learned more about that segment of the bond market as they absorbed explanations from Vanguard and elsewhere about why some headline- grabbing concerns may have been excessive. And the events early in the year highlighted yet again a truism about the financial markets: Uncertainty—sometimes at elevated levels—is a part of the landscape. A time-tested defense against uncertainty is to hold a portfolio that is balanced among asset classes, such as stock, bond, and money market funds, and to be diversified within them. The Vanguard Municipal Bond Funds can be an important part of such a portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 10, 2011 4 Total Returns Fiscal Year Ended October 31, 2011 Vanguard Peer-Group Tax-Exempt Fund Investor Shares Fund Average 1 Money Market 0.09% 0.00% Short-Term 0.92 1.17 Limited-Term 1.53 1.47 Intermediate-Term 3.35 2.91 Long-Term 3.29 2.78 High-Yield 3.26 1.62 Total Returns Ten Years Ended October 31, 2011 Average Annual Return Vanguard Peer-Group Tax-Exempt Fund Investor Shares Fund Average 1 Money Market 1.59% 1.12% Short-Term 2.45 1.15 Limited-Term 3.16 2.56 Intermediate-Term 4.27 3.77 Long-Term 4.52 3.80 High-Yield 4.67 3.53 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 2 Your Fund Compared With Its Peer Group Investor Admiral Peer-Group Tax-Exempt Fund Shares Shares Average 1 Money Market 0.17% — 0.43% Short-Term 0.20 0.12% 0.39 Limited-Term 0.20 0.12 0.75 Intermediate-Term 0.20 0.12 0.87 Long-Term 0.20 0.12 0.99 High-Yield 0.20 0.12 1.11 1 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 1–2 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 1–5 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund, General Municipal Funds; and for the High-Yield Tax-Exempt Fund, High-Yield Municipal Funds. Peer-group values are derived from data provided by Lipper Inc. and capture data through year-end 2010. 2 The fund expense ratios shown are from the prospectus dated February 28, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, expense ratios were: for the Tax-Exempt Money Market Fund, 0.17%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. 5 Advisor’s Report For the fiscal year ended October 31, 2011, the Vanguard Municipal Bond Funds posted returns that ranged from 0.92% for the Investor Shares of the Short-Term Tax-Exempt Fund to 3.43% for the Admiral Shares of the Intermediate-Term Tax-Exempt Fund. Four of the five bond funds (all except the Short-Term Fund) outperformed their peer-group averages. The Tax-Exempt Money Market Fund returned 0.09%, a direct result of the Federal Reserve’s monetary policy. The average return of peer-group funds was 0%. The investment environment From October a year ago through January, the municipal bond market was jolted by several concurrent events—almost a perfect storm—which have been attributed to economic and market factors that we described in more detail in our last report to you six months ago. One of these factors, sometimes highly publicized, was the fear of a systematic decline in the creditworthiness of municipal bonds, as state and local government tax revenues plunged in the wake of the Great Recession. Returns fell and yields climbed, accompanied by an outflow of funds from municipal bond mutual funds that began to ebb only in the spring. After that disruptive start to the fiscal year, a more “normal” set of dynamics returned to the municipal bond market. State and local governments continued to react to the forced austerity programs that the recession had set in motion. They issued fewer bonds than the industry anticipated and were more selective in those that they did. With demand at a healthy level, bond prices moved higher. At the same time, munis offered attractive yields compared with Treasury bonds. Muni yields historically have been lower than Treasury yields, a relationship that takes into account the federal-tax-free nature of most muni bond income. During the latter part of the fiscal year, municipal bonds became increasingly attractive compared with Treasuries—muni yields approached and then surpassed Treasury yields—as investors sought “safe” assets such as Treasuries in reaction to concerns about, among other things, Europe’s sovereign-debt problems. The flight to safety also fueled demand for higher-quality munis, even as state and local governments continued to struggle with their finances. Given the unusual steepness of the yield curve during the year—that is, the difference in yields between the shortest-and longest-maturity bonds, as shown in the accompanying table—issuers sought to lower borrowing costs by favoring shorter-maturity bonds over the longer-dated variety they have traditionally favored. They found a match with individual investors who were fleeing from the almost nonexistent yields offered by money market mutual funds to short- and medium-term bonds that yielded more. The low money market fund yields, of course, were a consequence of the Federal Reserve’s policy, in place since December 2008, of keeping the shortest-term interest rates in the neighborhood of zero. In August, the Fed said that it would continue that policy until at least mid-2013, and one month later it said it would also strive to lower longer-term interest rates. Under its new policy, informally known as Operation Twist, the Fed has begun purchasing Treasury bonds with remaining maturities of six to 30 years. The purchases have had the effect of lowering yields and raising prices of longer-term bonds, which made this segment of the muni market attractive to opportunistic institutional Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, October 31, Maturity 2010 2011 2 years 0.46% 0.44% 5 years 1.20 1.26 10 years 2.51 2.39 30 years 3.86 3.75 Source: Vanguard. 6 investors. The decline in new bond issues in this segment of the market, noted previously, also helped buoy prices. Management of the funds Bond-fund returns during the fiscal year were helped substantially by our decision to redeploy certain assets from the shorter- to the longer-maturity regions of the yield curve. We also looked to modestly overweight revenue bonds that provided attractive yields compared with those of the highest-quality general-obligation bonds and were offered by issuers with solid financial and operating characteristics. Some of the spreads between those yields were among the highest we have seen. Among the sectors in which we saw value based on our spread strategy were essential-service revenue bonds and A-rated hospital bonds. We shied away from local government general-obligation bonds. We concluded that this sector would come under additional pressure in an already challenging fiscal environment because of its dependency on property taxes, which have been dropping because of falling property values and accompanying reassessments. Local entities have also seen cutbacks in aid from states, which have been seeking to balance their budgets. During the year, we have been cautious about our positioning regarding duration, which is a gauge of how sensitive our portfolios are to interest rates. Our duration positioning reflects the year’s uncertainties in both the U.S. and European economies as well as future U.S. tax policy. Although the heightened level of anxiety about the creditworthiness of state and local government bonds that characterized the beginning of the fiscal period has dissipated, credit concerns still weigh on the municipal market. This is understandable, given the financial stresses that these governments will continue to face for some time. In any kind of economic weather, the ability of bond issuers to repay their debts is uppermost in our minds, and we closely monitor their financial condition. That is why we take great comfort in the abilities of our credit analysts, who conduct an in-depth review of each bond issue that we consider adding to our portfolios. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Marlin G. Brown, Portfolio Manager Mathew M. Kiselak, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Vanguard Fixed Income Group November 17, 2011 7 Tax-Exempt Money Market Fund Fund Profile As of October 31, 2011 Financial Attributes Yield 1 0.02% Average Weighted Maturity 40 days Expense Ratio 2 0.17% Largest Area Concentrations Texas 11.7% Georgia 5.3 Illinois 4.9 California 4.7 Tennessee 4.1 North Carolina 4.1 Florida 3.8 New York 3.7 Michigan 3.6 Washington 3.1 Top Ten 49.0% Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 7-day SEC yield. See the Glossary. 2 The expense ratio shown is from the prospectus dated February 28, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the expense ratio was 0.17%. 8 Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: October 31, 2001–October 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended October 31, 2011 of a $10,000 One Year Five Years Ten Years Investment Tax-Exempt Money Market Fund 0.09% 1.41% 1.59% $11,709 Tax-Exempt Money Market Funds Average 1 0.00 1.05 1.12 11,182 Fiscal-Year Total Returns (%): October 31, 2001–October 31, 2011 Fiscal Total Peer-Group Year Return Average 1 2002 1.5% 0.9% 2003 1.0 0.5 2004 1.0 0.5 2005 2.1 1.5 2006 3.3 2.6 2007 3.6 3.0 2008 2.6 2.0 2009 0.6 0.3 2010 0.1 0.0 2011 0.1 0.0 7-day SEC yield (10/31/2011): 0.02% Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Tax-Exempt Money Market 6/10/1980 0.10% 1.47% 0.00% 1.61% 1.61% 1 Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 9 Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of October 31, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.4%) Alabama (0.7%) 1 Alabama Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.240% 11/7/11 LOC 8,290 8,290 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 2,000 2,046 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 2,750 2,813 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.140% 11/7/11 7,175 7,175 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.140% 11/7/11 16,370 16,370 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.200% 11/7/11 5,100 5,100 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.140% 11/7/11 6,375 6,375 1 Auburn University Alabama General Fee Revenue TOBVRDO 0.140% 11/7/11 14,400 14,400 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.140% 11/7/11 LOC 4,300 4,300 Homewood AL Educational Building Authority Revenue (Samford University) VRDO 0.150% 11/7/11 LOC 25,000 25,000 Mobile AL Industrial Development Board Exempt Facility Revenue (Kimberly-Clark Tissue Co. Project) VRDO 0.130% 11/7/11 33,550 33,550 125,419 Alaska (0.2%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.130% 11/7/11 LOC 4,930 4,930 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.170% 11/7/11 15,625 15,625 1 Anchorage AK Water Revenue TOB VRDO 0.140% 11/7/11 15,255 15,255 1 Valdez AK Marine Terminal Revenue (BP Pipelines) TOB VRDO 0.140% 11/7/11 LOC 3,335 3,335 39,145 Arizona (2.8%) 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.140% 11/7/11 9,750 9,750 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.140% 11/7/11 14,620 14,620 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.090% 11/7/11 LOC 61,420 61,420 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.090% 11/7/11 LOC 72,865 72,865 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.110% 11/7/11 LOC 24,105 24,105 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 11/7/11 LOC 44,685 44,685 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.140% 11/7/11 LOC 10,055 10,055 1 Arizona School Facilites Board Revenue TOB VRDO 0.200% 11/7/11 5,285 5,285 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.140% 11/7/11 7,860 7,860 1 BlackRock MuniYield Arizona Fund, Inc. VRDP VRDO 0.280% 11/7/11 LOC 7,800 7,800 Coconino County AZ Pollution Control Corp. Revenue (Tuscan Electric Power Navajo Project) VRDO 0.180% 11/7/11 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.140% 11/7/11 27,940 27,940 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.140% 11/7/11 LOC 10,000 10,000 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.140% 11/7/11 11,760 11,760 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.130% 11/7/11 LOC 30,630 30,630 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.130% 11/7/11 LOC 20,490 20,490 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.140% 11/7/11 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.140% 11/7/11 4,995 4,995 1 Phoenix AZ GO TOB VRDO 0.130% 11/7/11 17,035 17,035 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.140% 11/7/11 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.140% 11/7/11 6,450 6,450 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.140% 11/7/11 8,500 8,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.140% 11/7/11 6,500 6,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.140% 11/7/11 4,560 4,560 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.140% 11/7/11 13,220 13,220 Scottsdale Arizona Industrial Development Authority Hospital Revenue 5.800% 12/1/11 (Prere.) 14,865 15,079 Tempe AZ Transit Excise Tax Revenue VRDO 0.140% 11/7/11 13,655 13,655 491,799 Arkansas (0.2%) Pulaski County AR Health Facilities Board Revenue (St. Vincent Infirmary - Catholic Health Initiatives) VRDO 0.140% 11/7/11 28,500 28,500 10 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California (4.7%) 2 ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.130% 11/7/11 LOC 7,000 7,000 California Department of Water Resources Power Supply Revenue 5.000% 5/1/12 (Prere.) 1,000 1,034 California Department of Water Resources Power Supply Revenue 5.125% 5/1/12 (Prere.) 7,500 7,758 California Department of Water Resources Power Supply Revenue 5.250% 5/1/12 (Prere.) 1,300 1,346 California Department of Water Resources Power Supply Revenue 5.250% 5/1/12 (Prere.) 2,500 2,587 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 1,000 1,036 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.250% 2/9/12 19,960 19,960 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.140% 11/7/11 5,050 5,050 California GO VRDO 0.100% 11/7/11 LOC 23,150 23,150 California GO VRDO 0.130% 11/7/11 LOC 21,780 21,780 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.130% 11/7/11 LOC 6,000 6,000 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.120% 11/7/11 LOC 7,100 7,100 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospitalat Stanford) VRDO 0.040% 11/7/11 8,000 8,000 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.090% 11/7/11 LOC 5,600 5,600 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.120% 11/7/11 LOC 9,110 9,110 California RAN 2.000% 5/24/12 200,000 201,818 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/12 13,800 13,925 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.130% 11/7/11 79,575 79,575 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.140% 11/7/11 17,545 17,545 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 3.939% 11/1/11 LOC 1,982 1,982 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 3.380% 11/1/11 LOC 6,400 6,400 Kern County CA TRAN 3.000% 6/29/12 75,000 76,339 Livermore CA COP VRDO 0.130% 11/7/11 LOC 11,285 11,285 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.130% 11/7/11 LOC 6,210 6,210 1 Los Angeles CA GO TOB VRDO 0.150% 11/1/11 6,800 6,800 Los Angeles CA Harbor Department Revenue CP 0.250% 2/13/12 30,000 30,000 Los Angeles CA TRAN 2.500% 2/29/12 12,930 13,024 Los Angeles CA TRAN 2.500% 4/30/12 36,000 36,385 Los Angeles County CA TRAN 2.500% 2/29/12 8,000 8,057 Los Angeles County CA TRAN 2.500% 3/30/12 20,000 20,177 Los Angeles County CA TRAN 2.500% 6/29/12 52,500 53,227 2 Metropolitan Water District of Southern California Revenue PUT 0.140% 7/9/12 15,000 15,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.240% 11/7/11 4,985 4,985 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.260% 11/7/11 LOC 26,000 26,000 Riverside County CA TRAN 2.000% 3/30/12 17,500 17,625 San Bernardino County CA TRAN 2.000% 6/29/12 25,000 25,282 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.140% 11/7/11 18,245 18,245 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.130% 11/7/11 8,900 8,900 San Francisco CA City & County Unified School District TRAN 2.000% 6/29/12 10,000 10,112 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.090% 11/7/11 LOC 1,000 1,000 836,409 Colorado (2.9%) 1 Board of Governors of the Colorado State University System Revenue TOB VRDO 0.130% 11/7/11 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.200% 11/7/11 LOC 10,400 10,400 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.230% 11/1/11 LOC 1,630 1,630 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.500% 11/1/11 LOC 9,200 9,200 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.140% 11/7/11 10,560 10,560 Colorado Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.100% 11/7/11 LOC 9,600 9,600 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 4.100% 11/10/11 17,000 17,015 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.110% 11/7/11 LOC 2,400 2,400 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.140% 11/7/11 6,770 6,770 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.150% 11/7/11 19,825 19,825 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.150% 11/7/11 10,200 10,200 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.160% 11/7/11 59,510 59,510 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.130% 11/7/11 31,000 31,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.130% 11/7/11 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.130% 11/7/11 LOC 4,640 4,640 11 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.130% 11/7/11 LOC 17,250 17,250 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.130% 11/7/11 LOC 22,730 22,730 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.140% 11/7/11 LOC 10,100 10,100 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.150% 11/7/11 10,210 10,210 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.150% 11/7/11 12,500 12,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.160% 11/7/11 11,800 11,800 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 11/7/11 23,000 23,000 1 Colorado Regional Transportation District Sales Tax Revenue (FasTracks Project) TOB VRDO 0.140% 11/7/11 20,630 20,630 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.130% 11/7/11 11,390 11,390 Colorado Springs CO Utility System Revenue VRDO 0.130% 11/7/11 12,800 12,800 1 Denver CO City & County Airport Revenue TOB VRDO 0.170% 11/7/11 LOC 25,000 25,000 Denver CO City & County COP VRDO 0.150% 11/1/11 2,280 2,280 Denver CO Urban Renewal Authority Tax Increment Revenue (Stapleton) VRDO 0.140% 11/7/11 LOC 14,445 14,445 1 El Paso CO COP TOB VRDO 0.130% 11/7/11 LOC 11,105 11,105 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.130% 11/7/11 LOC 14,900 14,900 University of Colorado Hospital Authority Revenue VRDO 0.120% 11/7/11 LOC 15,140 15,140 University of Colorado Hospital Authority Revenue VRDO 0.130% 11/7/11 LOC 27,715 27,715 502,765 Connecticut (0.2%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.120% 11/7/11 7,300 7,300 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program PUT 0.450% 11/15/11 7,325 7,325 Hartford CT BAN 2.000% 4/12/12 15,350 15,444 30,069 Delaware (0.1%) Delaware Economic Development Authority Revenue (Archmere Academy Project) VRDO 0.130% 11/7/11 LOC 1,125 1,125 Delaware Health Facilities Authority Revenue (Bayhealth Medical Center Project) VRDO 0.110% 11/7/11 LOC 4,740 4,740 Delaware Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.180% 11/7/11 4,970 4,970 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.190% 11/7/11 5,705 5,705 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.390% 11/7/11 2,920 2,920 19,460 District of Columbia (1.8%) 1 District of Columbia COP TOB VRDO 0.130% 11/7/11 LOC 17,400 17,400 1 District of Columbia GO TOB VRDO 0.130% 11/7/11 LOC 22,790 22,790 District of Columbia GO VRDO 0.130% 11/7/11 LOC 7,700 7,700 2 District of Columbia Income Tax Revenue 0.320% 12/1/11 16,400 16,403 1 District of Columbia Income Tax Revenue TOB VRDO 0.140% 11/7/11 9,995 9,995 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.130% 11/7/11 12,000 12,000 District of Columbia Revenue (The Pew Charitable Trust) VRDO 0.110% 11/7/11 LOC 31,000 31,000 District of Columbia Revenue (Washington Drama Society) VRDO 0.130% 11/7/11 LOC 13,900 13,900 District of Columbia Revenue (Wesley Theological Seminary) VRDO 0.140% 11/7/11 LOC 4,800 4,800 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.130% 11/7/11 LOC 10,600 10,600 District of Columbia TRAN 2.000% 9/28/12 100,000 101,557 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.130% 11/7/11 LOC 12,850 12,850 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.140% 11/7/11 8,330 8,330 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.160% 11/7/11 11,865 11,865 Metropolitan Washington DC/VA Airports Authority Airport System Revenue VRDO 0.130% 11/7/11 LOC 30,225 30,225 311,415 Florida (3.8%) 1 BlackRock MuniHoldings Investment Quality Fund VRDP VRDO 0.290% 11/7/11 LOC 45,000 45,000 1 Brevard County FL School Board COP TOB VRDO 0.130% 11/7/11 LOC 13,810 13,810 1 Broward County FL GO TOB VRDO 0.130% 11/7/11 8,180 8,180 1 Broward County FL School Board COP TOB VRDO 0.130% 11/7/11 LOC 34,555 34,555 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.140% 11/7/11 5,660 5,660 Florida Board of Education Capital Outlay GO 3.000% 6/1/12 23,485 23,836 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 11/7/11 10,265 10,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 11/7/11 15,000 15,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 11/7/11 12,815 12,815 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.140% 11/7/11 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.140% 11/7/11 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.140% 11/7/11 3,995 3,995 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.140% 11/7/11 8,800 8,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.140% 11/7/11 5,680 5,680 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.200% 11/7/11 5,970 5,970 1 Florida Department of Management Services COP TOB VRDO 0.140% 11/7/11 6,955 6,955 1 Florida Department Transportation Revenue TOB VRDO 0.140% 11/7/11 8,225 8,225 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.190% 11/7/11 2,745 2,745 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.190% 11/7/11 6,155 6,155 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.190% 11/7/11 7,945 7,945 12 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.190% 11/7/11 5,700 5,700 Florida Keys Aqueduct Authority Water Revenue VRDO 0.100% 11/7/11 LOC 4,050 4,050 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.100% 11/7/11 LOC 12,200 12,200 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.100% 11/7/11 LOC 5,000 5,000 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.100% 11/7/11 LOC 9,890 9,890 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.120% 11/7/11 LOC 15,115 15,115 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.130% 11/7/11 LOC 6,500 6,500 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 11/1/11 25,000 25,000 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 11/7/11 LOC 17,310 17,310 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.140% 11/7/11 LOC 5,090 5,090 1 Jacksonville FL US Government Guaranteed Notes TOB VRDO 0.140% 11/7/11 3,900 3,900 1 Lee Memorial Health System Florida Hospital Revenue TOB VRDO 0.130% 11/7/11 LOC 14,435 14,435 Lee Memorial Health System Florida Hospital Revenue VRDO 0.130% 11/7/11 LOC 6,540 6,540 Miami FL GO 5.500% 1/1/12 (Prere.) 3,000 3,025 Miami FL GO 5.500% 1/1/12 (Prere.) 7,015 7,073 1 Miami-Dade County FL School Board COP TOB VRDO 0.130% 11/7/11 LOC 16,095 16,095 1 Miami-Dade County FL School Board COP TOB VRDO 0.150% 11/7/11 (13) 36,630 36,630 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.130% 11/7/11 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.130% 11/7/11 25,555 25,555 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.130% 11/7/11 4,145 4,145 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.190% 11/7/11 2,275 2,275 1 Orange County FL School Board COP TOB VRDO 0.130% 11/7/11 LOC 9,120 9,120 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.130% 11/7/11 8,485 8,485 Palm Beach County FL Revenue (Children’s Home Society Project) VRDO 0.350% 11/7/11 LOC 11,745 11,745 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.150% 11/7/11 LOC 5,700 5,700 Palm Beach County FL School Board COP TOB VRDO 0.130% 11/7/11 11,300 11,300 Palm Beach County FL Solid Waste Authority Revenue PUT 1.000% 1/12/12 (Prere.) 100,000 100,114 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.140% 11/7/11 5,535 5,535 Polk County FL Industrial Development Authority Health Care Facilities Revenue (Winter Haven Hospital Project) VRDO 0.110% 11/7/11 LOC 9,300 9,300 1 South Florida Water Management District COP TOB VRDO 0.160% 11/7/11 9,800 9,800 1 South Florida Water Management District COP TOB VRDO 0.200% 11/7/11 8,985 8,985 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.120% 11/7/11 LOC 3,600 3,600 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.160% 11/7/11 4,505 4,505 1 University of North Florida Financing Corp. Capital Improvement Revenue TOB VRDO 0.170% 11/7/11 LOC 5,210 5,210 West Orange FL Healthcare District Revenue VRDO 0.130% 11/7/11 LOC 12,500 12,500 676,913 Georgia (5.3%) Atlanta GA Airport Revenue CP 0.190% 11/8/11 LOC 30,000 30,000 Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.130% 11/7/11 LOC 10,000 10,000 1 Augusta GA Water & Sewer Revenue TOB VRDO 0.240% 11/7/11 (4) 7,645 7,645 Cobb County GA Hospital Authority (Equipment Pool Project) RAN VRDO 0.140% 11/7/11 LOC 13,600 13,600 Cobb County GA School District TAN 1.500% 12/29/11 62,000 62,111 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.200% 11/7/11 LOC 15,940 15,940 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.130% 11/7/11 LOC 26,445 26,445 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.130% 11/7/11 LOC 31,250 31,250 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.130% 11/7/11 LOC 42,705 42,705 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.130% 11/7/11 LOC 14,350 14,350 Fulton County GA Development Authority Revenue (Lovett School Project) VRDO 0.130% 11/7/11 LOC 25,800 25,800 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.140% 11/7/11 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.130% 11/7/11 LOC 69,415 69,415 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.130% 11/7/11 LOC 22,000 22,000 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.130% 11/7/11 LOC 37,000 37,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.130% 11/7/11 LOC 32,000 32,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.130% 11/7/11 LOC 20,595 20,595 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.130% 11/7/11 LOC 8,600 8,600 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.130% 11/7/11 LOC 6,800 6,800 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.130% 11/7/11 LOC 13,000 13,000 1 Gainesville GA Redevelopment Authority Revenue (Brenau University Inc. Project) VRDO 0.150% 11/7/11 LOC 10,550 10,550 Georgia GO 5.000% 5/1/12 (Prere.) 3,500 3,583 Georgia GO 5.000% 7/1/12 2,265 2,337 Georgia GO 5.000% 8/1/12 2,125 2,200 13 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia GO 5.000% 10/1/12 9,000 9,391 1 Georgia GO TOB VRDO 0.130% 11/7/11 9,810 9,810 1 Georgia GO TOB VRDO 0.200% 11/7/11 5,000 5,000 Georgia Ports Authority Revenue (Garden City Terminal Project) VRDO 0.150% 11/7/11 LOC 3,770 3,770 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.100% 11/7/11 LOC 2,200 2,200 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project ) RAN VRDO 0.130% 11/7/11 LOC 45,610 45,610 Gwinnett County GA School District GO 5.000% 2/1/12 9,990 10,103 1 Gwinnett County GA School District GO TOB VRDO 0.130% 11/7/11 12,250 12,250 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.130% 11/7/11 LOC 43,350 43,350 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.130% 11/7/11 LOC 15,075 15,075 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.140% 11/7/11 LOC 15,300 15,300 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.140% 11/7/11 LOC 5,500 5,500 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.140% 11/7/11 89,900 89,900 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue CP 0.180% 12/9/11 30,000 30,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue CP 0.180% 12/9/11 3,000 3,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.130% 11/7/11 LOC 37,000 37,000 Municipal Electric Authority of Georgia Electric Revenue VRDO 0.150% 11/7/11 LOC 12,500 12,500 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.130% 11/7/11 15,240 15,240 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.140% 11/7/11 5,805 5,805 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.140% 11/7/11 3,700 3,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.140% 11/7/11 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.140% 11/7/11 9,745 9,745 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.150% 11/7/11 LOC 2,550 2,550 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.150% 11/7/11 LOC 3,700 3,700 926,890 Hawaii (0.5%) 1 Hawaii GO TOB VRDO 0.140% 11/7/11 11,245 11,245 1 Hawaii Housing Finance & Development Revenue TOB VRDO 0.140% 11/7/11 LOC 12,510 12,510 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.130% 11/7/11 LOC 7,000 7,000 1 Honolulu HI City & County GO TOB VRDO 0.140% 11/7/11 7,715 7,715 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.130% 11/7/11 LOC 16,295 16,295 1 University of Hawaii Revenue TOB VRDO 0.130% 11/7/11 LOC 12,830 12,830 1 University of Hawaii Revenue TOB VRDO 0.150% 11/7/11 (13) 19,800 19,800 87,395 Idaho (1.7%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.150% 11/7/11 15,955 15,955 Idaho Housing & Finance Association Nonprofit Facilities Revenue (College of Idaho Project) VRDO 0.100% 11/7/11 LOC 6,060 6,060 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.140% 11/7/11 LOC 5,985 5,985 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.140% 11/7/11 LOC 9,325 9,325 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.140% 11/7/11 LOC 13,000 13,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 12,085 12,085 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 12,360 12,360 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 13,445 13,445 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 13,465 13,465 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 5,500 5,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 7,205 7,205 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 4,805 4,805 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 9,080 9,080 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 6,855 6,855 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 6,855 6,855 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 9,515 9,515 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 8,945 8,945 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 11,500 11,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 9,685 9,685 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 9,400 9,400 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 10,225 10,225 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 12,605 12,605 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 11,735 11,735 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 5,600 5,600 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 10,265 10,265 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.220% 11/7/11 11,735 11,735 Idaho TAN 2.000% 6/29/12 50,000 50,571 303,761 Illinois (4.9%) Bartlett IL Special Service Area No. 1 (Bluff City LLC) GO VRDO 0.150% 11/7/11 LOC 12,000 12,000 Channahon IL Revenue (Morris Hospital) VRDO 0.150% 11/7/11 LOC 5,105 5,105 Channahon IL Revenue (Morris Hospital) VRDO 0.150% 11/7/11 LOC 4,060 4,060 14 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL Board of Education GO VRDO 0.110% 11/7/11 LOC 17,400 17,400 Chicago IL Board of Education GO VRDO 0.110% 11/7/11 LOC 5,900 5,900 1 Chicago IL GO TOB VRDO 0.140% 11/7/11 12,150 12,150 1 Chicago IL GO TOB VRDO 0.150% 11/7/11 5,500 5,500 1 Chicago IL GO TOB VRDO 0.160% 11/7/11 LOC 18,140 18,140 1 Chicago IL GO TOB VRDO 0.170% 11/7/11 6,000 6,000 Chicago IL GO VRDO 0.150% 11/1/11 4,500 4,500 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.130% 11/7/11 18,820 18,820 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.130% 11/7/11 5,000 5,000 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.130% 11/7/11 6,270 6,270 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.140% 11/7/11 12,000 12,000 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.200% 11/7/11 15,485 15,485 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.130% 11/7/11 LOC 29,590 29,590 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.140% 11/7/11 10,155 10,155 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.170% 11/7/11 LOC 13,595 13,595 1 Chicago IL Water Revenue TOB VRDO 0.240% 11/7/11 (4) 17,870 17,870 Chicago IL Water Revenue VRDO 0.170% 11/7/11 LOC 19,575 19,575 Chicago IL Water Revenue VRDO 0.170% 11/7/11 LOC 5,285 5,285 1 Cook County IL GO TOB VRDO 0.160% 11/7/11 7,460 7,460 1 Hoffman Estates IL GO TOB VRDO 0.150% 11/7/11 7,295 7,295 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.130% 11/7/11 LOC 2,500 2,500 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.110% 11/7/11 LOC 12,650 12,650 2 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.440% 5/3/12 15,000 15,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.200% 11/7/11 9,185 9,185 Illinois Finance Authority Industrial Development Revenue (Gusto Packing Co. Inc. Project) Revenue VRDO 0.470% 11/7/11 LOC 6,175 6,175 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.110% 11/7/11 29,605 29,605 Illinois Finance Authority Revenue (Advocate Health Care) PUT 0.480% 2/1/12 11,500 11,500 2 Illinois Finance Authority Revenue (Advocate Health Care) PUT 0.260% 5/28/12 11,500 11,500 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.140% 11/7/11 26,810 26,810 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.140% 11/7/11 26,955 26,955 Illinois Finance Authority Revenue (Bradley University) VRDO 0.110% 11/7/11 LOC 3,750 3,750 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.140% 11/7/11 8,750 8,750 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.150% 11/7/11 LOC 12,000 12,000 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.140% 11/7/11 13,330 13,330 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.140% 11/7/11 LOC 4,925 4,925 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 11/8/11 27,970 27,970 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 11/14/11 15,710 15,710 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 1/6/12 25,485 25,485 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 1/9/12 29,985 29,985 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.120% 11/7/11 LOC 12,000 12,000 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.120% 11/7/11 LOC 16,000 16,000 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.120% 11/7/11 LOC 4,175 4,175 Illinois Finance Authority Revenue (ITT Research Institute) VRDO 0.140% 11/7/11 LOC 5,600 5,600 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.130% 11/7/11 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.140% 11/7/11 4,375 4,375 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.130% 11/7/11 LOC 15,740 15,740 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.130% 11/7/11 LOC 5,145 5,145 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.140% 11/7/11 6,000 6,000 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.130% 11/7/11 8,165 8,165 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.130% 11/7/11 LOC 5,000 5,000 Illinois Finance Authority Revenue (Southern Illinois Healthcare) VRDO 0.130% 11/7/11 LOC 9,430 9,430 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.150% 11/7/11 LOC 12,870 12,870 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.130% 11/7/11 20,500 20,500 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.140% 11/7/11 3,000 3,000 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.170% 11/7/11 10,265 10,265 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.090% 11/7/11 4,669 4,669 Illinois Finance Authority Revenue (YMCA Metropolitan Chicago Project) VRDO 0.120% 11/7/11 LOC 4,200 4,200 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 0.450% 3/28/12 9,235 9,235 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.110% 11/7/11 LOC 8,600 8,600 Illinois Health Facilities Authority Revenue (Ingalls Memorial Hospital) VRDO 0.090% 11/7/11 LOC 13,800 13,800 Illinois Regional Transportation Authority Revenue 5.375% 6/1/12 (Prere.) 7,730 8,037 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.140% 11/7/11 (13) 11,305 11,305 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.140% 11/7/11 6,040 6,040 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.140% 11/7/11 14,430 14,430 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.140% 11/7/11 5,330 5,330 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.090% 11/7/11 LOC 20,000 20,000 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.140% 11/7/11 10,355 10,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.140% 11/7/11 (4) 9,225 9,225 15 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.140% 11/7/11 12,640 12,640 1 Schaumburg IL GO TOB VRDO 0.150% 11/7/11 (13) 11,330 11,330 1 Southern Illinois University Revenue TOB VRDO 0.130% 11/7/11 LOC 11,405 11,405 863,306 Indiana (1.8%) Indiana Bond Bank Revenue Advance Funding BAN 2.000% 1/5/12 LOC 37,800 37,898 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.130% 11/7/11 LOC 18,280 18,280 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.080% 11/7/11 LOC 5,000 5,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.120% 11/7/11 LOC 11,000 11,000 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.140% 11/7/11 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.090% 11/7/11 LOC 6,525 6,525 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.110% 11/7/11 LOC 18,000 18,000 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.140% 11/7/11 LOC 6,700 6,700 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.110% 11/7/11 LOC 36,890 36,890 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.140% 11/7/11 4,620 4,620 Indiana Health & Educational Facility Financing Authority Educational Facilities Revenue (Marian College) VRDO 0.140% 11/7/11 LOC 5,100 5,100 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.150% 11/7/11 5,850 5,850 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.160% 11/7/11 3,300 3,300 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.140% 11/7/11 19,275 19,275 1 Indiana Health Facility Financing Authority Hospital Revenue (Community Hospital Project) TOB VRDO 0.130% 11/7/11 LOC 6,420 6,420 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.130% 11/7/11 13,000 13,000 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.150% 11/7/11 49,540 49,540 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.190% 11/7/11 1,780 1,780 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.270% 11/7/11 3,505 3,505 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.160% 11/7/11 3,500 3,500 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.160% 11/7/11 11,775 11,775 Lawrenceburg IN Pollution Control Revenue VRDO 0.100% 11/7/11 LOC 5,500 5,500 Noblesville IN Economic Development Revenue (Greystone Apartments Project) VRDO 0.220% 11/7/11 LOC 10,920 10,920 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.130% 11/7/11 LOC 30,515 30,515 324,893 Iowa (0.2%) Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.170% 11/7/11 11,140 11,140 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.170% 11/7/11 8,830 8,830 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.170% 11/7/11 3,300 3,300 1 Iowa Special Obligation Revenue TOB VRDO 0.150% 11/7/11 11,200 11,200 1 Iowa Special Obligation Revenue TOB VRDO 0.150% 11/7/11 3,800 3,800 Polk County IA GO 5.000% 6/1/12 (Prere.) 4,070 4,182 42,452 Kansas (0.3%) 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.130% 11/7/11 6,185 6,185 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.150% 11/7/11 8,285 8,285 Sedgwick County KS Airport Facility Revenue (Flight Safety International Inc. Project) VRDO 0.180% 11/7/11 34,000 34,000 Wichita Kansas GO Airport Renewal BAN 0.700% 2/9/12 3,085 3,085 51,555 Kentucky (0.8%) Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.120% 11/7/11 LOC 4,100 4,100 Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.140% 11/7/11 LOC 11,820 11,820 Jeffersontown KY Lease Program Revenue (Kentucky League of Cities Funding Trust) VRDO 0.130% 11/7/11 LOC 2,500 2,500 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.120% 11/7/11 LOC 5,300 5,300 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.140% 11/7/11 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.130% 11/7/11 LOC 5,000 5,000 16 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.130% 11/7/11 LOC 35,000 35,000 1 Kentucky Higher Education Student Loan Corp. Student Loan Revenue TOB VRDO 0.140% 11/7/11 LOC 11,995 11,995 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.190% 11/7/11 8,220 8,220 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.200% 11/7/11 2,740 2,740 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.130% 11/7/11 10,370 10,370 1 Lexington-Fayette Urban County Airport Board Kentucky General Airport Revenue TOB VRDO 0.140% 11/7/11 4,660 4,660 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.140% 11/7/11 6,125 6,125 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.130% 11/7/11 LOC 8,400 8,400 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.140% 11/7/11 LOC 3,650 3,650 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.130% 11/7/11 LOC 4,500 4,500 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.130% 11/7/11 LOC 4,035 4,035 140,415 Louisiana (0.8%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.130% 11/7/11 LOC 17,000 17,000 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.130% 11/7/11 LOC 12,000 12,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.130% 11/7/11 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.130% 11/7/11 LOC 34,000 34,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.140% 11/7/11 LOC 20,355 20,355 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.150% 11/7/11 LOC 12,500 12,500 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.150% 11/7/11 LOC 17,500 17,500 143,355 Maine (0.3%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.150% 11/7/11 LOC 4,600 4,600 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.150% 11/7/11 LOC 2,700 2,700 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.190% 11/7/11 3,720 3,720 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.200% 11/7/11 5,510 5,510 Maine Housing Authority Mortgage Revenue VRDO 0.180% 11/7/11 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.180% 11/7/11 9,000 9,000 45,530 Maryland (1.5%) Baltimore MD Consolidated Public Improvement GO 5.000% 2/1/12 1,000 1,011 Howard County MD GO 4.000% 2/15/12 1,010 1,020 Howard County MD GO 5.000% 2/15/12 1,900 1,925 Howard County MD GO CP 0.180% 12/16/11 17,250 17,250 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.190% 11/7/11 5,095 5,095 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.200% 11/7/11 6,325 6,325 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.200% 11/7/11 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.200% 11/7/11 4,245 4,245 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.200% 11/7/11 8,250 8,250 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.200% 11/7/11 7,520 7,520 Maryland GO 5.250% 2/15/12 2,000 2,028 Maryland GO 5.000% 8/1/12 5,250 5,437 Maryland GO 5.250% 8/15/12 12,200 12,680 1 Maryland GO TOB VRDO 0.200% 11/7/11 4,750 4,750 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) CP 0.210% 11/14/11 15,620 15,620 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Hospital) VRDO 0.110% 11/7/11 LOC 8,100 8,100 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.160% 11/14/11 42,555 42,555 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.130% 11/7/11 7,655 7,655 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.110% 11/7/11 12,500 12,500 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.110% 11/7/11 LOC 4,800 4,800 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.110% 11/7/11 LOC 9,560 9,560 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.100% 11/7/11 LOC 5,000 5,000 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.130% 11/7/11 15,440 15,440 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.140% 11/7/11 8,800 8,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.150% 11/7/11 13,860 13,860 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.240% 11/7/11 9,000 9,000 Maryland Transportation Authority Passenger Facility Charge Revenue (BWI Airport) VRDO 0.120% 11/7/11 LOC 12,350 12,350 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.120% 11/7/11 LOC 5,065 5,065 University of Maryland Auxilary Facility & Tuition Revenue 3.000% 4/1/12 3,880 3,924 256,195 17 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts (1.7%) Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.120% 11/7/11 5,400 5,400 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.140% 11/7/11 LOC 11,795 11,795 Massachusetts Development Finance Agency Revenue (Fay School) VRDO 0.140% 11/7/11 LOC 10,800 10,800 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.140% 11/7/11 LOC 9,345 9,345 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.150% 11/7/11 LOC 16,200 16,200 2 Massachusetts GO 0.380% 2/1/12 5,000 5,001 1 Massachusetts GO TOB VRDO 0.130% 11/7/11 13,545 13,545 1 Massachusetts GO TOB VRDO 0.140% 11/7/11 23,485 23,485 1 Massachusetts GO TOB VRDO 0.140% 11/7/11 23,935 23,935 1 Massachusetts GO TOB VRDO 0.140% 11/7/11 3,750 3,750 1 Massachusetts GO TOB VRDO 0.140% 11/7/11 1,850 1,850 1 Massachusetts GO TOB VRDO 0.140% 11/7/11 6,665 6,665 1 Massachusetts GO TOB VRDO 0.200% 11/7/11 9,475 9,475 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.120% 11/7/11 LOC 3,030 3,030 Massachusetts Health & Educational Facilities Authority Revenue (Cil Realty) VRDO 0.120% 11/7/11 LOC 3,900 3,900 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.140% 11/7/11 10,000 10,000 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.100% 11/7/11 LOC 25,600 25,600 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.190% 11/7/11 10,635 10,635 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.200% 11/7/11 5,515 5,515 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.140% 11/7/11 3,240 3,240 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 11/7/11 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 11/7/11 5,000 5,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 11/7/11 15,595 15,595 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 11/7/11 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.240% 11/7/11 6,650 6,650 Massachusetts Water Resources Authority Revenue VRDO 0.100% 11/7/11 28,000 28,000 Massachusetts Water Resources Authority Revenue VRDO 0.100% 11/7/11 3,100 3,100 Massachusetts Water Resources Authority Revenue VRDO 0.110% 11/7/11 785 785 2 University of Massachusetts Building Authority Revenue PUT 0.230% 5/28/12 13,800 13,800 291,601 Michigan (3.6%) 1 BlackRock MuniYield Michigan Quality Fund II, Inc. VRDP VRDO 0.280% 11/7/11 LOC 15,400 15,400 1 BlackRock MuniYield Michigan Quality Fund, Inc. VRDP VRDO 0.280% 11/7/11 LOC 21,000 21,000 Kent Hospital MI Finance Authority Revenue (Spectrum Health) VRDO 0.120% 11/7/11 LOC 30,000 30,000 1 Lansing MI Board of Water & Light Utility System Revenue TOB VRDO 0.140% 11/7/11 LOC 6,000 6,000 Michigan Finance Authority State Aid RAN 2.000% 8/20/12 50,000 50,557 Michigan Finance Authority State Aid RAN 2.000% 8/20/12 LOC 57,560 58,341 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.200% 11/7/11 LOC 66,995 66,995 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.200% 11/7/11 LOC 67,945 67,945 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.200% 11/7/11 LOC 36,545 36,545 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.200% 11/7/11 LOC 59,245 59,245 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.140% 11/7/11 LOC 6,900 6,900 Michigan Hospital Finance Authority Revenue (Trinity Health) CP 0.200% 1/9/12 28,420 28,420 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.140% 11/7/11 5,900 5,900 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.140% 11/7/11 8,395 8,395 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.130% 11/7/11 19,045 19,045 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.140% 11/7/11 LOC 23,220 23,220 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 19,500 19,500 1 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) TOB VRDO 0.140% 11/7/11 3,845 3,845 1 Michigan State University Board of Trustees General Revenue TOB VRDO 0.140% 11/7/11 9,855 9,855 Michigan State University Revenue CP 0.180% 12/5/11 8,625 8,625 Michigan State University Revenue CP 0.180% 1/9/12 18,250 18,250 Michigan Strategic Fund Limited Obligation Revenue (Evangelical Homes) VRDO 0.140% 11/7/11 LOC 7,680 7,680 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.130% 11/7/11 LOC 16,215 16,215 Oakland University of Michigan Revenue VRDO 0.150% 11/7/11 LOC 28,580 28,580 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.110% 11/7/11 1,050 1,050 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) VRDO 0.130% 11/7/11 LOC 10,000 10,000 1 Wayne State University Michigan Revenue TOB VRDO 0.160% 11/7/11 5,295 5,295 1 Wayne State University Michigan Revenue TOB VRDO 0.240% 11/7/11 (4) 5,000 5,000 637,803 Minnesota (2.0%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.140% 11/7/11 23,640 23,640 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB PUT 0.210% 12/1/11 LOC 20,000 20,000 Minnesota GO 2.000% 10/1/12 27,350 27,787 Minnesota GO 3.000% 10/1/12 16,000 16,402 Minnesota GO 5.250% 11/1/12 (Prere.) 1,005 1,054 18 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Minnesota GO TOB VRDO 0.140% 11/7/11 9,415 9,415 1 Minnesota GO TOB VRDO 0.140% 11/7/11 3,510 3,510 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.130% 11/7/11 2,000 2,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.160% 11/7/11 19,000 19,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.160% 11/7/11 12,030 12,030 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/12 1,000 1,016 Minnesota School District TRAN 2.000% 9/9/12 38,000 38,559 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.180% 12/7/11 22,000 22,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.150% 12/8/11 75,000 75,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.150% 12/15/11 25,000 25,000 University of Minnesota Revenue CP 0.140% 12/5/11 30,150 30,150 University of Minnesota Revenue CP 0.140% 12/5/11 15,575 15,575 University of Minnesota Revenue CP 0.200% 2/1/12 16,250 16,250 358,388 Mississippi (0.5%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.110% 11/7/11 40,600 40,600 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project)VRDO 0.110% 11/7/11 LOC 9,600 9,600 Mississippi Business Finance Corp. Revenue (Hattiesburg Project) VRDO 0.140% 11/7/11 LOC 7,800 7,800 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.140% 11/7/11 LOC 16,605 16,605 1 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) TOB VRDO 0.130% 11/7/11 LOC 5,000 5,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.110% 11/7/11 8,000 8,000 87,605 Missouri (1.4%) 1 Columbia MO Special Obligation Electrical Improvement Revenue TOB VRDO 0.130% 11/7/11 LOC 16,590 16,590 Kansas City MO GO 2.500% 2/1/12 1,955 1,965 Missouri Development Finance Board (Missouri Association of Municipal Utilities Lease Financing Program) CP 0.170% 11/15/11 LOC 29,575 29,575 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Sisters of Mercy Health System) VRDO 0.110% 11/7/11 20,000 20,000 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.130% 11/7/11 8,000 8,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.100% 11/7/11 10,000 10,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.100% 11/7/11 25,000 25,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.100% 11/7/11 5,000 5,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.100% 11/7/11 25,000 25,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.150% 11/1/11 4,300 4,300 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.130% 11/7/11 13,955 13,955 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.140% 11/7/11 11,300 11,300 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.140% 11/7/11 5,570 5,570 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.130% 11/7/11 25,360 25,360 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.200% 11/7/11 18,295 18,295 St. Louis County MO Special Obligation TAN 0.750% 8/1/12 22,080 22,103 St. Louis MO General Fund TRAN 2.000% 6/29/12 10,000 10,106 252,119 Montana (0.1%) Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.480% 3/1/12 14,560 14,560 Multiple States (7.8%) 1 BlackRock Muni Intermediate Duration Fund, Inc. VRDP VRDO 0.270% 11/7/11 LOC 65,600 65,600 1 BlackRock MuniEnhanced Fund, Inc. VRDP VRDO 0.280% 11/7/11 LOC 30,000 30,000 1 BlackRock MuniYield Quality Fund III, Inc. VRDP VRDO 0.280% 11/7/11 LOC 48,500 48,500 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.190% 11/7/11 LOC 290,275 290,275 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.190% 11/7/11 LOC 38,161 38,161 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.190% 11/7/11 LOC 19,020 19,020 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.280% 11/7/11 LOC 150,000 150,000 1 Nuveen Investment Quality Municipal Fund, Inc. VRDP VRDO 0.290% 11/7/11 LOC 53,800 53,800 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.270% 11/7/11 LOC 34,100 34,100 1 Nuveen Municipal Market Opportunity Fund VRDP VRDO 0.330% 11/7/11 LOC 97,500 97,500 1 Nuveen Premier Municipal Income Fund, Inc. VRDP VRDO 0.290% 11/7/11 LOC 58,700 58,700 1 Nuveen Premium Income Municipal Fund 2, Inc. VRDP VRDO 0.290% 11/7/11 LOC 130,000 130,000 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.270% 11/7/11 LOC 170,000 170,000 1 Nuveen Premium Insured Municipal Fund VRDP VRDO 0.280% 11/7/11 LOC 24,000 24,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.270% 11/7/11 LOC 100,000 100,000 1 Nuveen Select Quality Municipal Fund, Inc. VRDP VRDO 0.290% 11/7/11 LOC 57,500 57,500 1,367,156 19 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nebraska (1.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.140% 11/7/11 89,225 89,225 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.160% 11/7/11 LOC 6,000 6,000 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.190% 11/7/11 1,410 1,410 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.130% 11/7/11 44,535 44,535 1 Nebraska Public Power District Revenue TOB VRDO 0.150% 11/7/11 (13) 15,995 15,995 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.130% 11/7/11 10,125 10,125 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.140% 11/7/11 6,975 6,975 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.140% 11/7/11 (13) 9,810 9,810 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.150% 11/7/11 (13) 34,610 34,610 1 Omaha NE Special Obligation Revenue TOB VRDO 0.170% 11/7/11 4,025 4,025 222,710 Nevada (1.4%) Clark County NV Airport System Revenue VRDO 0.140% 11/7/11 LOC 15,000 15,000 Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.130% 11/7/11 LOC 9,400 9,400 1 Clark County NV GO TOB VRDO 0.130% 11/7/11 LOC 27,820 27,820 1 Clark County NV GO TOB VRDO 0.140% 11/7/11 14,355 14,355 1 Clark County NV GO TOB VRDO 0.200% 11/7/11 9,770 9,770 1 Clark County NV School District GO TOB VRDO 0.130% 11/7/11 18,740 18,740 1 Clark County NV Water Reclamation District GO TOB VRDO 0.140% 11/7/11 14,800 14,800 1 Clark County NV Water Reclamation District GO TOB VRDO 0.140% 11/7/11 7,495 7,495 1 Clark County NV Water Reclamation District GO TOB VRDO 0.140% 11/7/11 6,085 6,085 1 Las Vegas NV GO TOB VRDO 0.140% 11/7/11 10,850 10,850 Las Vegas Valley Water District Nevada GO CP 0.170% 12/5/11 10,500 10,500 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.140% 11/7/11 48,495 48,495 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.140% 11/7/11 4,685 4,685 1 Nevada GO TOB VRDO 0.240% 11/7/11 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.130% 11/7/11 LOC 13,020 13,020 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.290% 11/7/11 LOC 7,440 7,440 1 Nevada System of Higher Education University Revenue TOB VRDO 0.140% 11/7/11 10,555 10,555 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.130% 11/7/11 LOC 5,400 5,400 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.130% 11/7/11 LOC 9,990 9,990 253,800 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.140% 11/7/11 10,000 10,000 New Jersey (0.2%) Burlington County NJ BAN 1.500% 9/7/12 15,000 15,155 Cape May County NJ BAN 2.000% 8/31/12 8,000 8,107 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.280% 11/7/11 LOC 20,000 20,000 43,262 New Mexico (1.0%) Albuquerque NM GO 3.000% 7/1/12 7,000 7,128 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.200% 11/7/11 24,495 24,495 New Mexico Educational Assistance Foundation Revenue VRDO 0.170% 11/7/11 LOC 8,150 8,150 New Mexico Educational Assistance Foundation Revenue VRDO 0.170% 11/7/11 LOC 7,850 7,850 1 New Mexico Finance Authority Revenue TOB VRDO 0.130% 11/7/11 LOC 10,265 10,265 1 New Mexico Finance Authority Revenue TOB VRDO 0.130% 11/7/11 10,700 10,700 1 New Mexico Finance Authority Transportation Revenue TOB VRDO 0.200% 11/7/11 8,975 8,975 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.120% 11/7/11 20,435 20,435 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.140% 11/7/11 69,865 69,865 167,863 New York (3.7%) 1 BlackRock MuniYield New York Quality Fund, Inc. VRDP VRDO 0.260% 11/7/11 LOC 15,000 15,000 Erie County NY Fiscal Stability Authority BAN 1.500% 7/31/12 21,000 21,180 Long Island NY Power Authority Electric System Revenue CP 0.230% 12/8/11 LOC 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.100% 11/7/11 4,000 4,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.120% 11/7/11 6,400 6,400 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.120% 11/7/11 LOC 5,000 5,000 New York City NY GO VRDO 0.100% 11/7/11 LOC 3,300 3,300 New York City NY GO VRDO 0.110% 11/7/11 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.130% 11/7/11 22,500 22,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.100% 11/7/11 LOC 19,510 19,510 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.150% 11/10/11 20,000 20,000 20 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.150% 11/1/11 10,000 10,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.110% 11/7/11 15,000 15,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.120% 11/7/11 25,190 25,190 New York Liberty Development Corp. Revenue PUT 0.330% 5/8/12 88,000 88,000 New York Liberty Development Corp. Revenue PUT 0.300% 11/8/12 67,800 67,800 New York Metropolitan Transportation Authority Revenue CP 0.160% 1/5/12 LOC 20,000 20,000 New York State Dormitory Authority Revenue (LeMoyne College) VRDO 0.110% 11/7/11 LOC 4,550 4,550 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.110% 11/7/11 LOC 11,900 11,900 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) VRDO 0.100% 11/7/11 LOC 2,000 2,000 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/12 15,000 15,196 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.140% 11/7/11 3,510 3,510 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.140% 11/7/11 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.140% 11/7/11 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.140% 11/7/11 1,000 1,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.120% 11/7/11 6,700 6,700 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 17,550 17,992 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 755 774 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 10,570 10,837 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.100% 11/7/11 LOC 26,900 26,900 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.120% 11/7/11 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.100% 11/7/11 LOC 8,700 8,700 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.130% 11/7/11 LOC 10,400 10,400 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.100% 11/7/11 LOC 4,425 4,425 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.140% 11/7/11 15,000 15,000 New York State Local Government Assistance Corp. Revenue VRDO 0.100% 11/7/11 17,955 17,955 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.270% 11/7/11 7,480 7,480 New York State Thruway Authority BAN 2.000% 7/12/12 60,000 60,685 1 Nuveen New York Investment Quality Municipal Fund VRDP VRDO 0.260% 11/7/11 LOC 20,000 20,000 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.260% 11/7/11 LOC 10,000 10,000 1 Suffolk County NY Water Authority Revenue TOB VRDO 0.150% 11/1/11 9,795 9,795 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.140% 11/7/11 4,000 4,000 654,099 North Carolina (4.1%) Charlotte NC GO CP 0.370% 11/10/11 5,182 5,182 Charlotte NC GO CP 0.350% 12/6/11 4,556 4,556 Charlotte NC GO CP 0.200% 1/5/12 3,263 3,263 Charlotte NC GO CP 0.200% 1/5/12 6,395 6,395 Charlotte NC GO CP 0.200% 1/9/12 5,384 5,384 Charlotte NC GO CP 0.300% 1/11/12 6,925 6,925 Charlotte NC GO CP 0.330% 1/11/12 4,151 4,151 Charlotte NC GO CP 0.200% 1/25/12 1,433 1,433 Charlotte NC GO CP 0.220% 1/25/12 5,776 5,776 Charlotte NC GO CP 0.220% 1/25/12 38,103 38,103 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.130% 11/7/11 7,590 7,590 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.140% 11/7/11 5,955 5,955 1 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.140% 11/7/11 LOC 11,200 11,200 Durham NC COP VRDO 0.130% 11/7/11 LOC 32,985 32,985 Guilford County NC GO VRDO 0.120% 11/7/11 6,700 6,700 Mecklenburg County NC COP VRDO 0.150% 11/7/11 8,400 8,400 Mecklenburg County NC GO VRDO 0.150% 11/7/11 7,000 7,000 Mecklenburg County NC GO VRDO 0.150% 11/7/11 7,000 7,000 Mecklenburg County NC GO VRDO 0.150% 11/7/11 7,000 7,000 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/12 2,895 2,941 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.150% 11/7/11 LOC 11,000 11,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.150% 11/1/11 6,900 6,900 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.130% 11/7/11 11,100 11,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.140% 11/7/11 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.140% 11/7/11 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.140% 11/7/11 14,100 14,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.140% 11/7/11 2,495 2,495 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.140% 11/7/11 48,010 48,010 North Carolina Capital Facilities Finance Agency Revenue (Lake Norman Charter School) VRDO 0.130% 11/7/11 LOC 3,375 3,375 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 11/7/11 LOC 12,000 12,000 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 11/7/11 LOC 13,870 13,870 21 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 North Carolina Capital Improvement Revenue TOB VRDO 0.130% 11/7/11 10,800 10,800 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.100% 11/7/11 8,485 8,485 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/12 1,000 1,011 1 North Carolina Infrastructure Financial Corp. Capital Improvements COP TOB VRDO 0.140% 11/7/11 29,085 29,085 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.130% 11/7/11 95,530 95,530 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.150% 11/7/11 LOC 13,545 13,545 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.130% 11/7/11 LOC 15,130 15,130 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.130% 11/7/11 LOC 38,300 38,300 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.130% 11/7/11 LOC 37,175 37,175 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.130% 11/7/11 LOC 1,895 1,895 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.130% 11/7/11 LOC 28,000 28,000 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.120% 11/7/11 LOC 5,725 5,725 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.140% 11/7/11 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.130% 11/7/11 LOC 9,680 9,680 2 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.260% 5/28/12 12,000 12,000 Raleigh Durham NC Airport Authority Revenue VRDO 0.110% 11/7/11 LOC 10,600 10,600 1 Raleigh North Carolina Combined Enterprise System Revenue TOB VRDO 0.140% 11/7/11 8,995 8,995 1 Sampson County NC COP TOB VRDO 0.150% 11/7/11 LOC 5,000 5,000 Union County NC GO VRDO 0.130% 11/7/11 3,500 3,500 Union County NC GO VRDO 0.130% 11/7/11 6,095 6,095 1 University of North Carolina University Revenue TOB VRDO 0.140% 11/7/11 6,710 6,710 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.140% 11/7/11 6,745 6,745 Winston-Salem NC Water & Sewer System Revenue VRDO 0.120% 11/7/11 6,000 6,000 Winston-Salem NC Water & Sewer System Revenue VRDO 0.120% 11/7/11 22,300 22,300 714,595 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.110% 11/7/11 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.160% 11/7/11 9,600 9,600 31,450 Ohio (2.0%) Akron OH BAN 1.125% 12/8/11 1,715 1,716 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.130% 11/7/11 LOC 8,000 8,000 Cleveland OH Water BAN 1.000% 7/26/12 10,500 10,538 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.140% 11/7/11 LOC 3,360 3,360 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.110% 11/7/11 20,000 20,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.140% 11/7/11 LOC 29,765 29,765 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.140% 11/7/11 LOC 8,780 8,780 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.140% 11/7/11 LOC 4,780 4,780 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.100% 11/7/11 1,200 1,200 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.100% 11/7/11 7,550 7,550 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.110% 11/7/11 LOC 8,695 8,695 Lancaster Port Authority Ohio Gas Revenue VRDO 0.140% 11/7/11 56,385 56,385 Miamisburg OH City School District BAN 1.500% 7/19/12 13,100 13,188 Milford OH Exempt Village School District School Improvement GO 5.125% 12/1/11 (Prere.) 7,125 7,153 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.100% 11/7/11 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.080% 11/7/11 9,455 9,455 Ohio Common Schools GO VRDO 0.100% 11/7/11 11,425 11,425 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 6,170 6,170 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 11,330 11,330 Ohio GO VRDO 0.080% 11/7/11 4,200 4,200 Ohio GO VRDO 0.110% 11/7/11 12,675 12,675 Ohio GO VRDO 0.110% 11/7/11 14,750 14,750 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.180% 11/3/11 13,000 13,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.240% 12/7/11 12,700 12,700 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.150% 11/1/11 8,130 8,130 Ohio Infrastructure Improvement GO VRDO 0.110% 11/7/11 9,520 9,520 Ohio State University General Receipts Revenue VRDO 0.080% 11/7/11 10,000 10,000 Ohio State University General Receipts Revenue VRDO 0.080% 11/7/11 8,100 8,100 Pickerington OH Local School District (School Facilities Construction & Improvement) GO 5.000% 12/1/11 (Prere.) 8,000 8,030 University of Cincinnati OH BAN 2.000% 7/19/12 4,000 4,047 22 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Cincinnati Ohio General Receipts BAN 2.000% 12/16/11 2,900 2,905 University of Cincinnati Ohio General Receipts BAN 2.000% 5/11/12 16,000 16,126 347,673 Oklahoma (0.3%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.190% 11/7/11 4,490 4,490 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.140% 11/7/11 24,995 24,995 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.140% 11/7/11 LOC 28,830 28,830 58,315 Oregon (1.7%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.110% 11/7/11 LOC 11,800 11,800 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.180% 11/3/11 10,000 10,000 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.180% 11/3/11 28,675 28,675 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.180% 1/5/12 10,000 10,000 1 Jackson County OR School District GO TOB VRDO 0.240% 11/7/11 6,000 6,000 1 Oregon Business Development Commission Revenue TOB VRDO 0.140% 11/7/11 5,930 5,930 1 Oregon Department of Administrative Services COP TOB VRDO 0.130% 11/7/11 LOC 15,425 15,425 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.150% 11/7/11 44,095 44,095 Oregon Health Sciences University Revenue VRDO 0.120% 11/7/11 LOC 16,100 16,100 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.200% 11/7/11 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.110% 11/7/11 6,190 6,190 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.140% 11/7/11 9,300 9,300 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.140% 11/7/11 12,500 12,500 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.160% 11/7/11 7,100 7,100 Oregon TAN 2.000% 6/29/12 75,000 75,871 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.100% 11/7/11 LOC 20,000 20,000 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.180% 11/7/11 LOC 12,500 12,500 300,151 Pennsylvania (1.0%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.140% 11/7/11 4,000 4,000 2 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.310% 1/19/12 10,250 10,250 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.120% 11/7/11 LOC 2,100 2,100 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.120% 11/7/11 LOC 5,625 5,625 Emmaus PA General Authority Revenue VRDO 0.130% 11/7/11 LOC 600 600 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.100% 11/7/11 4,000 4,000 1 Nuveen Pennsylvania Premium Income Municipal Fund2 VRDP VRDO 0.280% 11/7/11 LOC 22,000 22,000 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.110% 11/7/11 LOC 14,270 14,270 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.190% 11/7/11 13,735 13,735 Pennsylvania Infrastructure & Investment Authority CP 0.250% 11/7/11 LOC 15,000 15,000 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.140% 11/7/11 LOC 10,000 10,000 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.240% 11/7/11 LOC 15,350 15,350 1 Philadelphia PA Industrial Development Authority Lease Revenue (Fox Chase Cancer Center) TOB VRDO 0.150% 11/1/11 LOC 1,000 1,000 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation RAN 1.500% 4/4/12 57,000 57,245 1 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.140% 11/7/11 LOC 8,340 8,340 183,515 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 5,000 5,063 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 14,750 14,932 19,995 Rhode Island (0.6%) East Greenwich RI BAN 1.500% 2/15/12 11,000 11,032 1 Narragansett RI Commission WasteWater System Revenue TOB VRDO 0.130% 11/7/11 LOC 11,860 11,860 Rhode Island & Providence Plantations GO 2.000% 8/1/12 2,955 2,990 Rhode Island & Providence Plantations GO 2.000% 8/1/12 3,770 3,815 Rhode Island & Providence Plantations TAN 2.000% 6/29/12 27,000 27,302 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.130% 11/7/11 LOC 8,035 8,035 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.130% 11/7/11 LOC 7,350 7,350 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rhode Island School of Design) VRDO 0.200% 11/7/11 LOC 20,225 20,225 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.310% 11/7/11 5,000 5,000 97,609 23 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina (0.8%) Anderson County SC Joint Municipal Water System Waterworks System Revenue 5.500% 7/15/12 (Prere.) 1,445 1,497 Greenville County SC Hospital System Revenue VRDO 0.100% 11/7/11 LOC 6,000 6,000 1 Greenville County SC School District Installment Revenue TOB VRDO 0.140% 11/7/11 15,995 15,995 1 Greenville County SC School District Installment Revenue TOB VRDO 0.140% 11/7/11 13,865 13,865 1 Greer SC Combined Utility System Revenue TOB VRDO 0.140% 11/7/11 (13) 9,685 9,685 Piedmont SC Municipal Power Agency Revenue VRDO 0.110% 11/7/11 LOC 4,700 4,700 South Carolina Association of Governmental Organizations COP 1.500% 4/13/12 45,000 45,255 South Carolina GO 2.000% 3/1/12 16,520 16,608 1 South Carolina Housing Revenue TOB VRDO 0.140% 11/7/11 6,130 6,130 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.130% 11/7/11 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.190% 11/7/11 LOC 7,000 7,000 1 South Carolina Public Service Authority Revenue TOB VRDO 0.130% 11/7/11 LOC 5,930 5,930 143,665 South Dakota (0.2%) South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.140% 11/7/11 LOC 15,000 15,000 South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.140% 11/7/11 LOC 6,465 6,465 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.110% 11/7/11 8,220 8,220 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.120% 11/7/11 9,000 9,000 38,685 Tennessee (4.1%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.150% 11/7/11 LOC 4,900 4,900 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.150% 11/7/11 LOC 24,930 24,930 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.150% 11/7/11 LOC 14,670 14,670 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.150% 11/7/11 LOC 4,000 4,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.150% 11/7/11 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.150% 11/7/11 LOC 10,975 10,975 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.150% 11/7/11 20,700 20,700 Jackson TN Energy Authority Gas System Revenue VRDO 0.130% 11/7/11 LOC 8,340 8,340 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.110% 11/7/11 LOC 4,415 4,415 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.110% 11/7/11 LOC 10,000 10,000 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities (Catholic Healthcare) VRDO 0.110% 11/7/11 LOC 14,100 14,100 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.130% 11/7/11 15,940 15,940 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.140% 11/7/11 16,310 16,310 Metropolitan Government of Nashville & Davidson County TN GO CP 0.170% 11/3/11 42,000 42,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.200% 12/7/11 10,000 10,000 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Belmont University) VRDO 0.130% 11/7/11 LOC 11,400 11,400 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Lipscomb University) VRDO 0.130% 11/7/11 LOC 13,500 13,500 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.150% 11/7/11 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.150% 11/7/11 24,500 24,500 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.150% 11/7/11 LOC 4,800 4,800 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.220% 11/7/11 LOC 12,600 12,600 Shelby County TN GO VRDO 0.120% 11/7/11 78,990 78,990 Shelby County TN GO VRDO 0.130% 11/7/11 98,100 98,100 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 6.500% 9/1/12 (Prere.) 5,890 6,194 Tennessee GO CP 0.350% 11/4/11 10,000 10,000 Tennessee GO CP 0.140% 11/14/11 45,810 45,810 Tennessee GO CP 0.180% 12/5/11 10,000 10,000 Tennessee GO CP 0.150% 12/6/11 40,000 40,000 Tennessee GO CP 0.190% 12/6/11 10,000 10,000 Tennessee GO CP 0.130% 12/7/11 33,658 33,658 Tennessee GO CP 0.230% 12/7/11 18,000 18,000 24 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tennessee GO CP 0.200% 1/11/12 25,000 25,000 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.190% 11/7/11 6,325 6,325 Tennessee School Bond Authority Revenue CP 0.190% 12/7/11 25,591 25,591 Tennessee School Bond Authority Revenue CP 0.160% 1/10/12 42,958 42,958 730,606 Texas (11.7%) Alvin TX Independent School District GO 5.000% 2/15/12 1,000 1,014 1 Austin TX Revenue TOB VRDO 0.140% 11/7/11 (13) 18,245 18,245 1 Austin TX Revenue TOB VRDO 0.140% 11/7/11 (13) 10,000 10,000 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.130% 11/7/11 LOC 16,815 16,815 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.140% 11/7/11 (13) 5,635 5,635 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.170% 11/7/11 3,350 3,350 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.140% 11/7/11 28,515 28,515 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.130% 11/7/11 5,100 5,100 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.200% 11/7/11 29,215 29,215 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.240% 11/7/11 6,600 6,600 Clear Creek TX Independent School District GO 4.000% 2/15/12 1,770 1,789 1 Collin County TX GO TOB VRDO 0.130% 11/7/11 10,925 10,925 1 Comal TX Independent School District GO TOB VRDO 0.130% 11/7/11 LOC 10,280 10,280 1 Conroe TX Independent School District GO TOB VRDO 0.140% 11/7/11 5,010 5,010 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.130% 11/7/11 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.130% 11/7/11 LOC 19,525 19,525 1 Dallas TX Independent School District GO TOB VRDO 0.140% 11/7/11 14,720 14,720 1 Denton TX Independent School District GO TOB VRDO 0.140% 11/7/11 6,945 6,945 1 Denton TX Independent School District GO TOB VRDO 0.140% 11/7/11 3,690 3,690 1 Denton TX Independent School District GO TOB VRDO 0.170% 11/7/11 10,445 10,445 Denton TX Independent School District GO VRDO 0.190% 11/7/11 18,305 18,305 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.140% 11/7/11 12,020 12,020 1 Fort Bend TX Independent School District GO TOB VRDO 0.140% 11/7/11 5,000 5,000 Fort Worth TX Water & Sewer Revenue 4.000% 2/15/12 5,120 5,172 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/12 1,065 1,079 1 Fort Worth TX Water & Sewer Revenue TOB VRDO 0.170% 11/7/11 37,390 37,390 1 Frisco TX GO TOB VRDO 0.140% 11/7/11 4,075 4,075 1 Galveston County TX GO TOB VRDO 0.140% 11/7/11 18,740 18,740 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.140% 11/7/11 LOC 22,000 22,000 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) CP 0.280% 3/5/12 25,500 25,500 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project)TOB VRDO 0.140% 11/7/11 8,755 8,755 1 Harris County TX Flood Control District GO TOB VRDO 0.140% 11/7/11 5,000 5,000 1 Harris County TX GO TOB VRDO 0.140% 11/7/11 2,515 2,515 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.140% 11/1/11 LOC 11,010 11,010 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.090% 11/7/11 LOC 2,500 2,500 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.140% 11/7/11 13,000 13,000 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.150% 11/1/11 (ETM) 4,900 4,900 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.190% 11/7/11 38,000 38,000 Harris County TX Hospital District Revenue VRDO 0.140% 11/7/11 LOC 9,900 9,900 Harris County TX Industrial Development Corp. Revenue (Baytank (Houston) Inc. Project) VRDO 0.110% 11/7/11 LOC 8,000 8,000 1 Harris County TX Toll Road Revenue TOB VRDO 0.140% 11/7/11 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.140% 11/7/11 12,000 12,000 Houston TX Airport System Revenue VRDO 0.110% 11/7/11 LOC 13,900 13,900 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.130% 12/2/11 10,000 10,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.180% 1/12/12 10,000 10,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.140% 11/7/11 22,155 22,155 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.140% 11/7/11 6,665 6,665 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.110% 11/7/11 11,000 11,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.130% 11/7/11 30,750 30,750 1 Houston TX Independent School District Revenue TOB VRDO 0.200% 11/7/11 9,805 9,805 Houston TX TRAN 1.750% 6/29/12 120,000 121,215 25 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Houston TX Utility System Revenue TOB VRDO 0.130% 11/7/11 LOC 9,000 9,000 1 Houston TX Utility System Revenue TOB VRDO 0.130% 11/7/11 LOC 15,350 15,350 1 Houston TX Utility System Revenue TOB VRDO 0.140% 11/7/11 LOC 45,000 45,000 1 Houston TX Utility System Revenue TOB VRDO 0.200% 11/7/11 4,080 4,080 Houston TX Utility System Revenue VRDO 0.120% 11/7/11 LOC 26,000 26,000 1 Hutto TX Independent School District TOB VRDO 0.140% 11/7/11 21,130 21,130 1 Katy TX Independent School District GO TOB VRDO 0.140% 11/7/11 5,730 5,730 1 Keller TX Independent School District GO TOB VRDO 0.140% 11/7/11 5,660 5,660 1 Leander TX Independent School District GO TOB VRDO 0.140% 11/7/11 15,355 15,355 1 Lone Star College System Texas GO TOB VRDO 0.140% 11/7/11 15,460 15,460 Lubbock TX GO 3.000% 2/15/12 2,915 2,936 Lubbock TX Independent School District GO 3.000% 2/15/12 6,000 6,045 1 Mansfield TX Independent School District GO TOB VRDO 0.140% 11/7/11 7,960 7,960 1 Mansfield TX Independent School District GO TOB VRDO 0.200% 11/7/11 4,250 4,250 1 McKinney TX Independent School District GO TOB VRDO 0.130% 11/7/11 LOC 10,205 10,205 2 Mesquite TX Independent School District GO PUT 0.230% 12/7/11 25,255 25,255 1 North East TX Independent School District GO TOB VRDO 0.130% 11/7/11 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.140% 11/7/11 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.140% 11/7/11 3,355 3,355 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.130% 11/7/11 LOC 13,185 13,185 North Texas Higher Education Authority Student Loan Revenue VRDO 0.160% 11/7/11 LOC 18,300 18,300 North Texas Higher Education Authority Student Loan VRDO 0.210% 11/7/11 LOC 28,700 28,700 1 North Texas Tollway Authority System Revenue TOB VRDO 0.150% 11/7/11 7,600 7,600 1 North Texas Tollway Authority System Revenue TOB VRDO 0.170% 11/7/11 LOC 14,633 14,633 1 North Texas Tollway Authority System Revenue TOB VRDO 0.170% 11/7/11 (13) 22,360 22,360 North Texas Tollway Authority System Revenue VRDO 0.130% 11/7/11 LOC 30,150 30,150 1 Northside TX Independent School District GO TOB VRDO 0.140% 11/7/11 17,315 17,315 1 Northside TX Independent School District GO TOB VRDO 0.140% 11/7/11 14,440 14,440 1 Northside TX Independent School District GO TOB VRDO 0.140% 11/7/11 4,500 4,500 Northwest Texas Independent School District GO VRDO 0.120% 11/7/11 8,170 8,170 1 Pearland TX GO TOB VRDO 0.130% 11/7/11 LOC 10,160 10,160 1 Pearland TX Independent School District GO TOB VRDO 0.240% 11/7/11 9,000 9,000 1 Plano TX Independent School District GO TOB VRDO 0.140% 11/7/11 14,055 14,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.130% 11/7/11 10,660 10,660 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.140% 11/7/11 3,200 3,200 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.140% 11/7/11 5,000 5,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.140% 11/7/11 7,665 7,665 1 San Antonio TX Independent School District Revenue TOB VRDO 0.200% 11/7/11 10,355 10,355 1 San Antonio TX Water Revenue TOB VRDO 0.130% 11/7/11 LOC 11,125 11,125 1 San Antonio TX Water Revenue TOB VRDO 0.140% 11/7/11 10,000 10,000 1 Sheldon TX Independent School District GO TOB VRDO 0.170% 11/7/11 5,170 5,170 South Texas Community College District GO 5.500% 8/15/12 (Prere.) 4,875 5,075 Southlake TX GO 4.000% 2/15/12 1,825 1,844 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.130% 11/7/11 19,000 19,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.100% 11/7/11 LOC 3,500 3,500 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.120% 11/7/11 LOC 5,600 5,600 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.140% 11/7/11 10,350 10,350 1 Texas A&M University System Revenue Financing System Revenue TOB VRDO 0.140% 11/7/11 4,575 4,575 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.190% 11/7/11 5,995 5,995 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.200% 11/7/11 4,250 4,250 Texas GO TOB PUT 0.200% 8/30/12 124,995 124,995 1 Texas GO TOB VRDO 0.130% 11/7/11 10,060 10,060 1 Texas GO TOB VRDO 0.130% 11/7/11 15,050 15,050 1 Texas GO TOB VRDO 0.140% 11/7/11 13,900 13,900 1 Texas GO TOB VRDO 0.140% 11/7/11 27,000 27,000 1 Texas GO TOB VRDO 0.140% 11/7/11 21,560 21,560 1 Texas GO TOB VRDO 0.140% 11/7/11 17,370 17,370 1 Texas GO TOB VRDO 0.140% 11/7/11 4,300 4,300 1 Texas GO TOB VRDO 0.190% 11/7/11 17,675 17,675 1 Texas GO TOB VRDO 0.220% 11/7/11 4,350 4,350 1 Texas GO TOB VRDO 0.240% 11/7/11 8,750 8,750 Texas GO TRAN 2.500% 8/30/12 200,000 203,700 Texas Public Finance Authority GO CP 0.150% 11/4/11 25,000 25,000 Texas Public Finance Authority Revenue (Unemployment Compensation) 3.000% 1/1/12 25,000 25,106 26 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.140% 11/7/11 LOC 34,950 34,950 1 Texas State University Student Loan GO TOB VRDO 0.190% 11/7/11 20,065 20,065 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.130% 11/7/11 7,540 7,540 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.140% 11/7/11 11,700 11,700 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 11/7/11 20,625 20,625 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 11/7/11 13,940 13,940 1 Texas Transportation Commission Revenue TOB VRDO 0.140% 11/7/11 7,500 7,500 1 Texas Transportation Commission Revenue TOB VRDO 0.240% 11/7/11 4,925 4,925 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.140% 11/7/11 14,375 14,375 1 Texas Water Development Board Revenue TOB VRDO 0.240% 11/7/11 7,500 7,500 1 Travis County TX GO TOB VRDO 0.130% 11/7/11 11,050 11,050 Trinity River Authority Texas Solid Waste Disposal Revenue VRDO 0.230% 11/7/11 LOC 4,530 4,530 1 University of Houston Texas Revenue TOB VRDO 0.140% 11/7/11 7,600 7,600 University of Texas Permanent University Fund Revenue 5.250% 1/1/12 (Prere.) 7,000 7,056 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.130% 11/7/11 6,560 6,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.140% 11/7/11 33,215 33,215 1 Waco TX Education Finance Corp. Revenue (Baylor University) TOB VRDO 0.140% 11/7/11 9,855 9,855 2,063,824 Utah (0.8%) Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.140% 11/7/11 LOC 1,200 1,200 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.140% 11/1/11 1,000 1,000 1 Riverton UT Hospital Revenue (IHC Health Services Inc ) TOB VRDO 0.140% 11/7/11 5,500 5,500 Utah Board of Regents Student Loan Revenue 3.000% 11/1/11 1,500 1,500 Utah Board of Regents Student Loan Revenue VRDO 0.170% 11/7/11 LOC 15,000 15,000 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.640% 11/7/11 1,650 1,650 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 8,900 8,900 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 13,465 13,465 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.170% 11/7/11 13,985 13,985 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 5,580 5,580 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.160% 11/7/11 LOC 4,100 4,100 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.130% 11/7/11 11,400 11,400 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.140% 11/7/11 28,675 28,675 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.140% 11/7/11 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.140% 11/7/11 1,175 1,175 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.240% 11/7/11 9,720 9,720 133,540 Vermont (0.0%) 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.190% 11/7/11 3,175 3,175 Virginia (2.3%) Albemarle County VA Economic Development Authority Hospital Revenue (Martha Jefferson Hospital) VRDO 0.130% 11/7/11 LOC 6,000 6,000 Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.140% 11/7/11 LOC 7,885 7,885 1 BlackRock MuniYield Fund, Inc. VRDP VRDO 0.290% 11/7/11 LOC 53,400 53,400 Capital Beltway Funding Corp. of Virginia Toll Revenue (I-495 Hot Lanes Project) VRDO 0.070% 11/7/11 LOC 5,000 5,000 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.180% 11/7/11 LOC 15,185 15,185 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.110% 11/7/11 42,100 42,100 Fairfax County VA Industrial Development Authority Revenue (Fairfax Hospital System Inc.) VRDO 0.140% 11/7/11 5,120 5,120 Fairfax County VA Public Improvement GO 5.000% 10/1/12 5,300 5,529 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.130% 11/7/11 19,135 19,135 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.110% 11/7/11 LOC 17,200 17,200 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.150% 11/7/11 LOC 5,000 5,000 1 Newport News VA GO TOB VRDO 0.130% 11/7/11 10,735 10,735 Norfolk VA Economic Development Authority Hospital Facilities Revenue (Sentara Healthcare) PUT 0.410% 4/26/12 12,000 12,000 Norfolk VA GO VRDO 0.130% 11/7/11 22,815 22,815 Peninsula Ports Authority Virginia Health System Revenue (Riverside Health System Project) VRDO 0.170% 11/7/11 30,360 30,360 1 Richmond VA Public Utility Revenue TOB VRDO 0.140% 11/7/11 4,875 4,875 1 Richmond VA Public Utility Revenue TOB VRDO 0.240% 11/7/11 4,990 4,990 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.110% 11/7/11 LOC 11,630 11,630 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.110% 11/7/11 LOC 5,000 5,000 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.130% 11/7/11 LOC 4,600 4,600 1 University of Virginia Revenue TOB VRDO 0.150% 11/1/11 8,400 8,400 1 University of Virginia Revenue TOB VRDO 0.130% 11/7/11 12,000 12,000 1 University of Virginia Revenue TOB VRDO 0.130% 11/7/11 3,300 3,300 27 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 University of Virginia Revenue TOB VRDO 0.130% 11/7/11 7,510 7,510 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.130% 11/7/11 12,260 12,260 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.140% 11/7/11 8,715 8,715 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.190% 11/7/11 6,485 6,485 1 Virginia Housing Development Authority Rental Housing Revenue TOB VRDO 0.190% 11/7/11 13,735 13,735 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.140% 11/7/11 13,650 13,650 Virginia Public Building Authority Facility Revenue VRDO 0.120% 11/7/11 25,000 25,000 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/12 1,325 1,372 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.130% 11/7/11 5,000 5,000 405,986 Washington (3.1%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.130% 11/7/11 6,200 6,200 1 Chelan County WA Public Utility District No. 1 Consolidated System Revenue TOB VRDO 0.170% 11/7/11 4,475 4,475 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.150% 11/7/11 69,755 69,755 Everett WA Industrial Development Corp. Exempt Facilities Revenue (Kimberly-Clark Corp. Project) VRDO 0.170% 11/7/11 6,400 6,400 1 King County WA GO TOB VRDO 0.150% 11/1/11 5,900 5,900 1 King County WA Sewer Revenue TOB VRDO 0.130% 11/7/11 LOC 10,185 10,185 1 King County WA Sewer Revenue TOB VRDO 0.140% 11/7/11 4,615 4,615 1 King County WA Sewer Revenue TOB VRDO 0.140% 11/7/11 21,390 21,390 1 King County WA Sewer Revenue TOB VRDO 0.140% 11/7/11 2,100 2,100 1 Port of Seattle WA Revenue TOB VRDO 0.190% 11/7/11 13,795 13,795 1 Port of Seattle WA Revenue TOB VRDO 0.200% 11/7/11 25,830 25,830 1 Port of Seattle WA Revenue TOB VRDO 0.240% 11/7/11 7,375 7,375 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.130% 11/7/11 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.140% 11/7/11 11,200 11,200 1 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.140% 11/7/11 5,000 5,000 1 Seattle WA Water System Revenue TOB VRDO 0.130% 11/7/11 LOC 12,785 12,785 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.170% 11/7/11 LOC 12,250 12,250 1 TES Properties Washington Lease Revenue TOB VRDO 0.140% 11/7/11 10,120 10,120 1 University of Washington Revenue TOB VRDO 0.130% 11/7/11 LOC 38,305 38,305 Washington Economic Development Finance Authority Revenue (Puget Sound Blood Center Project) VRDO 0.130% 11/7/11 LOC 2,760 2,760 1 Washington GO TOB VRDO 0.130% 11/7/11 18,185 18,185 1 Washington GO TOB VRDO 0.130% 11/7/11 LOC 11,030 11,030 1 Washington GO TOB VRDO 0.130% 11/7/11 LOC 8,650 8,650 1 Washington GO TOB VRDO 0.130% 11/7/11 10,545 10,545 1 Washington GO TOB VRDO 0.130% 11/7/11 15,235 15,235 1 Washington GO TOB VRDO 0.140% 11/7/11 21,400 21,400 1 Washington GO TOB VRDO 0.140% 11/7/11 10,000 10,000 1 Washington GO TOB VRDO 0.140% 11/7/11 12,055 12,055 1 Washington GO TOB VRDO 0.140% 11/7/11 7,995 7,995 1 Washington GO TOB VRDO 0.140% 11/7/11 8,325 8,325 1 Washington GO TOB VRDO 0.200% 11/7/11 9,285 9,285 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.140% 11/7/11 15,010 15,010 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Center) VRDO 0.140% 11/7/11 LOC 11,505 11,505 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.110% 11/7/11 LOC 8,500 8,500 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.140% 11/7/11 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.140% 11/7/11 8,610 8,610 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.140% 11/7/11 9,995 9,995 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.140% 11/7/11 10,800 10,800 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.110% 11/7/11 LOC 9,500 9,500 Washington Housing Finance Commission Multi-Family Housing Revenue (Deer Run West Apartments Project) VRDO 0.160% 11/7/11 LOC 5,200 5,200 Washington Housing Finance Commission Multi-Family Housing Revenue (New Haven Apartments Project) VRDO 0.130% 11/7/11 LOC 4,000 4,000 Washington Housing Finance Commission Multi-Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.170% 11/7/11 LOC 11,880 11,880 Washington Housing Finance Commission Multi-Family Housing Revenue (Willow Tree Grove Apartments Project) VRDO 0.200% 11/7/11 LOC 19,840 19,840 Washington Housing Finance Commission Multifamily Housing Revenue (Canyon Lakes II Project) VRDO 0.170% 11/7/11 LOC 3,980 3,980 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.130% 11/7/11 LOC 7,700 7,700 551,955 28 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) West Virginia (0.6%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.110% 11/7/11 LOC 25,400 25,400 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.150% 11/7/11 LOC 10,000 10,000 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.130% 11/7/11 LOC 50,410 50,410 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) VRDO 0.150% 11/7/11 LOC 7,815 7,815 1 West Virginia Housing Development Revenue TOB VRDO 0.190% 11/7/11 3,875 3,875 97,500 Wisconsin (3.0%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.375% 6/1/12 (Prere.) 1,175 1,215 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 7.000% 6/1/12 (Prere.) 17,500 18,164 Madison WI Area Technical College District GO 3.000% 3/1/12 2,670 2,694 Milwaukee WI GO 2.000% 5/1/12 2,585 2,606 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.140% 11/7/11 LOC 6,210 6,210 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.140% 11/7/11 5,000 5,000 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.150% 11/7/11 12,500 12,500 Wisconsin GO 5.500% 11/1/11 6,275 6,275 Wisconsin GO 5.000% 5/1/12 2,000 2,046 1 Wisconsin GO TOB VRDO 0.130% 11/7/11 12,660 12,660 1 Wisconsin GO TOB VRDO 0.200% 11/7/11 23,600 23,600 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.140% 11/7/11 750 750 1 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.)TOB VRDO 0.150% 11/7/11 2,945 2,945 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.140% 11/7/11 LOC 3,870 3,870 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.150% 11/7/11 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.150% 11/7/11 LOC 11,375 11,375 Wisconsin Health & Educational Facilities Authority Revenue (Franciscan Sisters) VRDO 0.100% 11/7/11 LOC 4,800 4,800 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.140% 11/7/11 LOC 40,000 40,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.180% 12/5/11 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.180% 1/9/12 5,770 5,770 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) CP 0.150% 11/14/11 LOC 25,530 25,530 Wisconsin Health & Educational Facilities Authority Revenue (St. Norbert College Inc.) VRDO 0.150% 11/7/11 LOC 7,135 7,135 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.200% 11/7/11 4,750 4,750 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.180% 11/7/11 29,685 29,685 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.180% 11/7/11 12,300 12,300 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.240% 11/7/11 5,220 5,220 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.240% 11/7/11 9,890 9,890 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.240% 11/7/11 10,880 10,880 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.240% 11/7/11 5,140 5,140 1 Wisconsin Public Power System Power Supply System Revenue TOB VRDO 0.130% 11/7/11 LOC 10,140 10,140 Wisconsin School Districts Cash Flow Administration Program Revenue 1.000% 10/15/12 6,000 6,035 Wisconsin TRAN 2.000% 6/15/12 206,000 208,265 527,450 Wyoming (0.5%) Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.140% 11/7/11 LOC 20,900 20,900 Wyoming Community Development Authority Housing Revenue VRDO 0.140% 11/7/11 LOC 14,000 14,000 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.120% 11/7/11 LOC 50,000 50,000 84,900 Total Tax-Exempt Municipal Bonds (Cost $17,143,196) 17,143,196 29 Tax-Exempt Money Market Fund Market Value • Coupon Shares ($000) Temporary Cash Investment (2.8%) Money Market Fund (2.8%) 3 Vanguard Municipal Cash Management Fund (Cost $487,534) 0.117% 487,534,015 487,534 Total Investments (100.2%) (Cost $17,630,730) 17,630,730 Other Assets and Liabilities (–0.2%) Other Assets 104,618 Liabilities (142,026) (37,408) Net Assets (100%) Applicable to 17,591,527,179 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,593,322 Net Asset Value Per Share $1.00 At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 17,593,293 Undistributed Net Investment Income — Accumulated Net Realized Gains 29 Net Assets 17,593,322 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, the aggregate value of these securities was $6,814,783,000, representing 38.7% of net assets. 2 Adjustable-rate security. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 30 Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 31 Tax-Exempt Money Market Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Interest 1 46,419 Total Income 46,419 Expenses The Vanguard Group—Note B Investment Advisory Services 5,151 Management and Administrative 19,267 Marketing and Distribution 5,624 Custodian Fees 205 Auditing Fees 23 Shareholders’ Reports 163 Trustees’ Fees and Expenses 18 Total Expenses 30,451 Net Investment Income 15,968 Realized Net Gain (Loss) on Investment Securities Sold 68 Net Increase (Decrease) in Net Assets Resulting from Operations 16,036 Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 15,968 26,453 Realized Net Gain (Loss) 68 60 Net Increase (Decrease) in Net Assets Resulting from Operations 16,036 26,513 Distributions Net Investment Income (15,968) (26,453) Realized Capital Gain — — Total Distributions (15,968) (26,453) Capital Share Transactions (at $1.00) Issued 17,592,119 15,253,213 Issued in Lieu of Cash Distributions 15,376 25,417 Redeemed (18,419,340) (17,293,433) Net Increase (Decrease) from Capital Share Transactions (811,845) (2,014,803) Total Increase (Decrease) (811,777) (2,014,743) Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $1,222,000. See accompanying Notes, which are an integral part of the Financial Statements. 32 Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .001 .006 .026 .036 Distributions Dividends from Net Investment Income (.001) (.001) (.006) (.026) (.036) Distributions from Realized Capital Gains — Total Distributions (.001) (.001) (.006) (.026) (.036) Net Asset Value, End of Period Total Return 1 0.09% 0.14% 0.60% 2.63% 3.65% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,593 $18,405 $20,420 $23,881 $22,019 Ratio of Total Expenses to Average Net Assets 0.17% 0.17% 0.17% 2 0.11% 0.10% Ratio of Net Investment Income to Average Net Assets 0.09% 0.14% 0.61% 2.59% 3.59% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.04% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 33 Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $3,040,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 1.21% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
